1     Daniel B. Olmos (CA SBN 235319)
      NOLAN BARTON & OLMOS LLP
2     600 University Avenue
      Palo Alto, CA 94301
3     Tel. (650) 326-2980
      Fax (650) 326-9704
4
5     Counsel for Defendant
      Feng Li
6
                                    UNITED STATES DISTRICT COURT
7
                                   EASTERN DISTRICT OF CALIFORNIA
8
                                           SACRAMENTO DIVISION
9
10
11   UNITED STATES,                                          Case No.: CR 2:18-cr-00258-MCE

12                          Plaintiff,
                                                           STIPULATION AND ORDER TO SET
13           vs.                                           STATUS HEARING

14   HEIDI PHONG,
     ZHEN SHANG LIN, and
15   FENG LI,

16                          Defendants.

17
18          IT IS HEREBY STIPULATED AND AGREED between the Government, through Assistant
19   United States Attorney Roger Yang, and Defendants Heidi Phong, Zhen Shang Lin, and Feng Li,
20
     through their undersigned counsel, that a status hearing in this matter be set on August 22, 2019, at
21
     10:00 a.m.
22
            This matter was previously assigned to District Judge John A. Mendez. After the defendants
23
24   litigated their respective release conditions in the magistrate court, an initial status hearing was set in

25   the district court for May 7, 2019, and time was excluded through and including that date. However,

26   on April 16, 2019, this Court issued a related case order and vacated the May 7 status hearing with
27   Judge Mendez. See Docket No. 53.
28
1           The parties have conferred and agree to set an initial status conference in this Court on
2
     August 22, 2019, at 10:00 a.m. The government has produced voluminous discovery to the defense
3
     comprising almost one terabyte of data. The defense needs additional time to review the discovery
4
     as well as the dockets in the two related cases.
5
            The parties further agree and request that the Court order, for the purpose of computing time
6
7    under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which the trial of this case must

8    commence, that the time period between May 7, 2019, to and including the August 22, 2019, status
9    hearing, be excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local Code T4 to allow
10
     defense counsel reasonable time to prepare their clients’ defense.
11
            For the foregoing reasons, the parties stipulate to set a status conference for August 22, 2019,
12
     at 10:00 a.m.
13
14   IT IS SO STIPULATED:
15
16
17    Dated: May 6, 2019                                    /S/ J. Patrick McCarthy
18                                                      J. Patrick McCarthy
                                                        Attorney for Defendant Heidi Phong
19
20    Dated: May 6, 2019                                   /S/ Noa Oren
21                                                      Noa Oren
                                                        Federal Public Defender
22                                                      Attorney for Defendant Zhen Shang Lin

23
24                                                      NOLAN BARTON & OLMOS LLP
      Dated: May 6, 2019
25
26                                                         /S/ Daniel B. Olmos
                                                        Daniel B. Olmos
27                                                      Attorney for Defendant Feng Li

28
1
     Dated: May 6, 2019   MCGREGOR W. SCOTT
2
                          United States Attorney
3
                          By: /S/ Roger Yang
4
                          Roger Yang
5                         Assistant United States Attorney

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21

22
23
24
25
26
27
28
1
2

3                                   UNITED STATES DISTRICT COURT
4                           FOR THE EASTERN DISTRICT OF CALIFORNIA
5                                         SACRAMENTO DIVISION
6
7
     UNITED STATES,                                      Case No.: CR 2:18-cr-00258-MCE
8
                            Plaintiff,
9                                                        ORDER TO SET STATUS HEARING
                    v.
10
11   HEIDI PHONG,
     ZHEN SHANG LIN, and
12   FENG LI,

13                          Defendants.

14
            GOOD CAUSE HAVING BEEN SHOWN, and pursuant to stipulation by the parties, it is
15
     hereby ordered that a status hearing for Defendants Heidi Phong, Zheng Shang Lin, and Feng Li be
16
17   set on August 22, 2019, at 10:00 a.m. It is further ordered that, for the purpose of computing time

18   under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., the time period between May 7, 2019, to and
19   including the August 22, 2019, status hearing be excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and
20
     B(iv) and Local Code T4. The Court specifically finds that the ends of justice served by the Court
21
     granting this continuance outweigh the best interests of the public and the defendant in a speedy trial.
22
            IT IS SO ORDERED.
23
     Dated: May 8, 2019
24
25
26
27
28
